DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-6 are allowed. The instant claims are allowable over the prior art of record, because the prior art is silent to a battery pack comprising: a set of battery cells, the set of battery cells including a first subset and a second subset of battery cells and a pack control module, a set of switches coupled to the set of battery cells, a first switch of the set of switches coupled between a positive node of the first subset of battery cells and an AC output port and a second switch of the set of switches coupled between the AC output port and a negative node of the second subset of battery cells, the first subset and the second subset of battery cells sequentially coupled to the AC output port by the set of switches to provide an AC power signal at the AC output port, the first subset of battery cells solely providing a positive signal portion of the AC power signal at the AC output port and the second subset of battery cells solely providing a negative signal portion of the AC power signal at the AC output port.
	The prior art, such as Sun et al. U.S. Pub. 2018/0166910, teaches a battery pack comprising a battery module (4; Fig. 1); a switching module (25; [0038]) coupled to AC power [0038]; and an AC/DC power converter [0038]. 

    PNG
    media_image1.png
    375
    544
    media_image1.png
    Greyscale


However, the reference does not teach or suggest the first switch connected to a positive node and AC power, and a second switch coupled between the AC output port and a negative node of a second subset of battery cells, wherein the first subset of battery cells solely providing a positive signal portion of the AC power signal at the AC output port and the second subset of battery cells solely providing a negative signal portion of the AC power signal at the AC output port. Therefore, the instant claims are patentably distinct from the prior art of record.

Election/Restrictions
	Claims 1-6 where elected with traverse in the response to the restriction requirement received September 1, 2020.  Claims 7-8 were withdrawn and the traversal of the restriction requirement was made FINAL in the office action mailed September 14, 2020. Claims 7-8 need to be cancelled or amended to include all of the limitations of claim 1 to put the case in condition for allowance. 

Conclusion

	This application is in condition for allowance except for the following formal matters: 

	Claims 7-8 are withdrawn and need to be cancelled or amended to include the allowable limitations of claim 1. 
	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935),
	A shortened statutory period to reply to this action is set to expire TWO MONTHS	 from the mailing date of this letter. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722